Citation Nr: 0508767	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-18 675	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for residuals of 
ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

In January 2003, the RO received the veteran's claim (VA Form 
21-4142) of entitlement to service connection for right knee 
arthritis.  The veteran put forth two alternate theories of 
entitlement with respect to his right knee.  He claimed that 
the arthritis was proximately due to or the result of a 
service-connected shell fragment wound of the right thigh; 
and in the alternative, that it resulted from exposure to 
ionizing radiation during the occupation of Nagasaki.  In 
September 2003, the RO received the veteran's claim (VA Form 
21-4138) of entitlement to service connection for glaucoma, 
also claimed due to exposure to ionizing radiation.  In a May 
2004 rating decision, the RO denied the claims, as well as a 
general claim of entitlement to service connection for 
unspecified "residual disability" resulting from exposure 
to ionizing radiation.  The veteran disagreed with the May 
2004 rating decision, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
December 2004.  

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in October 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2004).



Issue not on appeal

In a November 2004 decision, the Board denied the veteran's 
claim of entitlement to an increased rating for his service-
connected shell fragment wound of the right thigh.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2004).  
Accordingly, that issue will be addressed no further herein.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's arthritis of the right knee is related to his 
military service, to include radiation exposure therein, or 
that it is proximately due to or the result of any service-
connected disability.

2.  Competent medical evidence does not reveal that the 
veteran's claimed glaucoma is causally related to the 
veteran's military service, to include radiation exposure 
therein.

3.  The veteran does not contend that any condition other 
than right knee arthritis and glaucoma resulted from 
radiation exposure in service, and the medical evidence does 
not so demonstrate.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred as a result 
of the veteran's service-connected shell fragment wound of 
the right thigh, or as a result of his military service, to 
include radiation exposure therein.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310, 3.311 (2004).

2.  Glaucoma was not incurred as a result of the veteran's 
military service, to include radiation exposure therein.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2004).

3.  A residual disability resulting from exposure to ionizing 
radiation was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
arthritis of the right knee, for glaucoma, and for 
unspecified residuals of exposure to ionizing radiation.  

The veteran contends that his right knee arthritis and 
glaucoma are due to exposure to ionizing radiation.  In the 
alternative, the veteran contends that his right knee 
arthritis is proximately due to or the result of his service-
connected shell fragment wound of the right thigh.  

The Board can identify no other disabilities that the veteran 
believes or contends are due to exposure to ionizing 
radiation.  Nevertheless, the RO has adjudicated as a 
separate claim the matter of service connection for residuals 
of exposure to radiation.  An appeal has been perfected as to 
this issue.  Thus, while the Board believes that radiation 
exposure is simply a theory of entitlement with respect to 
the right knee and glaucoma claims, and does not represent a 
separate claim, the Board will continue to address it as a 
separate issue in this decision.  See Ashford v. Brown, 10 
Vet. App. 120, 123 (1997) [a different etiological theory 
underlying a claimed disorder does not constitute a new 
claim].

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the third issue on appeal, entitlement to 
service connection for unspecified residuals of radiation 
exposure, is based on the operation of law and that the VCAA 
is generally not applicable to it.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case with respect to the issue of 
entitlement to service connection for unspecified residuals 
of ionizing radiation exposure, here on appeal.  As explained 
below, there are no claimed residuals of radiation exposure 
aside from the arthritis and glaucoma which are being 
adjudicated separately, and the veteran does no so contend.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the issue is not subject to the 
provisions of the VCAA.  

With respect to the other issues, the Board has carefully 
considered the provisions of the VCAA and the implementing 
regulations in light of the record on appeal, and for reasons 
expressed immediately below finds that the development of 
these issues has proceeded in accordance with the provisions 
of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2004 rating decision, and by the November 
2004 SOC of the pertinent law and regulations, of the need to 
submit [additional/new and material ]evidence on his claim, 
and of the particular deficiencies in the evidence with 
respect to his claim.  More significantly, a letter was sent 
to the veteran in April 2003 that addressed the secondary 
service connection theory of entitlement for the arthritis 
claim.  A letter was sent to the veteran in September 2003 
that addressed the radiation exposure theory of entitlement 
for the arthritis claim, and a letter was sent to the veteran 
in January 2004 that addressed the glaucoma claim.  Those 
letters explained in detail the elements that must be 
established in order to grant the benefits sought; they 
enumerated the evidence already received; and they provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2003 VCAA letter, the RO informed the veteran that the 
RO would get such things as "medical records, employment 
records, or records from other Federal agencies."  It also 
notified him that "We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  The 
January 2004 letter provided similar information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The April 2003 letter told the veteran 
to send "The name of the person, agency (including VA 
Medical Centers), or company who has any recent records; the 
address of this person, agency, or company; the approximate 
time frame covered by the records; and the condition for 
which you were treated, in the case of medical records."  It 
also specifically asked him to "Provide a medical opinion 
from your physician showing your current right knee arthritis 
is secondary to your service connected shell fragment wound 
of the right thigh condition."  The September 2003 letter 
notified the veteran that, to support the arthritis claim on 
the radiation exposure theory of entitlement, he would have 
to "submit medical evidence that shows a relation between 
exposure to radiation and osteoarthritis."  The January 2004 
letter provided similar information with respect to the 
glaucoma claim.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2003 letter requested the 
veteran to "Tell us about any additional information or 
evidence that you want us to try to get for you."  The 
January 2004 letter told the veteran to "Send us any medical 
reports you have," and "Send any treatment records 
pertinent to your claimed condition."  The Board believes 
that these requests substantially comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that they informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  

The Board finds that April 2003, September 2003 and January 
2004 letters properly notified the veteran and his 
representative of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the April 2003 letter requested a response within 30 
days, and the January 2004 letter requested a response within 
60 days, they also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  

With respect to each issue, the letters were sent prior to 
initial adjudication of the claims.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

The Board further notes that the fact that the veteran's 
claims were then adjudicated by the RO in May 2004, prior to 
the expiration of the one-year period does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. § ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the RO obtained the veteran's service medical 
records, and the veteran was afforded a VA examination in 
December 2002.  The veteran also submitted private medical 
records.  The veteran identified treatment records from Dr. 
T.J.B, and the RO requested those records in October 2003.  
The records were also submitted in October 2003.  There is no 
indication that there exists any evidence that has a bearing 
on this case that has not been obtained.

The Board notes that the veteran's representative has pointed 
to two alleged failures with respect to the RO's development 
of the claims now on appeal.  First, the representative 
stated that, with the exception of dental records and a 
discharge examination, the veteran's service medical records 
had not been obtained, and the RO had not made adequate 
attempts to correct this problem.  However, the Board has 
reviewed the claim file and finds that the service medical 
records are in the claims folder and appear to be complete.  
Those records contain the service entrance examination, as 
well as medical reports showing extensive treatment for 
headaches in late 1943, and treatment for a shell fragment 
wound to the right thigh in February 1945.  The Board does 
not believe, based on the fact that the service medical 
records are in fact in the file, that any additional 
development need be undertaken.   
In addition, even if additional service medical records did 
exist and could be located, they would add nothing to the 
record.  The veteran does not contend that his claimed 
disabilities existed in service and this would be identified 
in the service medical records.  Rather, he contends that his 
disabilities are related to radiation exposure, which would 
not be in his service medical records and has been conceded 
by VA in any event; or in the case of the right knee 
arthritis is due to the service connected right thigh 
disability, which is noted in the service medical records and 
for which service connection has been granted.

Accordingly, remand of this case to look for non-existent 
service medical records which have no bearing on this appeal 
would be an exercise in futility.  

The veteran's representative also requested that the case be 
remanded to obtain a medical opinion as to a relationship 
between the veteran's right knee arthritis and his shell 
fragment wound of the right thigh.  However, the Board notes 
that a medical opinion on this question was obtained in 
December 2002, and that report is of record.  

In his March 2003 notice of disagreement, the veteran 
generally disputed the findings of the December 2002 
examiner.  However, he did not point to any deficiencies in 
the examination that would lead the Board to conclude that 
the examination was inadequate.  The fact that the examiner's 
findings do not support the veteran's complaints is not a 
reason to find the examination inadequate.  Moreover, as a 
person without medical training, neither the veteran nor his 
representative are competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The Board finds that there is sufficient medical evidence of 
record for VA to make a decision on the claim.  Therefore, 
under the circumstances presented in this case, a remand for 
an additional examination and opinion would serve no useful 
purpose because such examination is not "necessary".  See 
38 C.F.R. § 3.159 (2004).  
Accordingly, the Board rejects the request that another 
examination be scheduled.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  

With respect to a direct service connection claim under the 
provision of Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994), see the Board's discussion below, while the record 
does not contain a medical opinion on the issue of whether 
the veteran's glaucoma and right knee arthritis are related 
to radiation exposure during service, the Board does not 
believe that such an opinion is necessary in this case.  

While the veteran's service discharge certificate shows that 
he participated in the occupation of Japan, he does not have 
a disease specific to radiation-exposed veterans, or a 
radiogenic disease.  See 38 C.F.R. §§ 3.309, 3.311 (2004).  
There is nothing in the record to indicate that the current 
arthritis and glaucoma "may be associated" with such 
exposure.  Under the circumstances presented in this case, a 
remand for examination and opinion would serve no useful 
purpose. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.    

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.   

1.  Entitlement to service connection for right knee 
arthritis.

The veteran contends that he has arthritis of the right knee 
which is proximately due to or the result of his service-
connected shell fragment wound of the right thigh.  In the 
alternative, he contends that the right knee arthritis 
resulted from exposure to ionizing radiation during his 
participation in the occupation of Japan.  

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that his right knee arthritis  had its onset during his 
period of military service or within the statutory one year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).  
This is congruent with the medical evidence of record; the 
first identification of such a disorder of record comes from 
an October 2002 x-ray, approximately 57 years after the 
veteran left military service.  The Board's discussion will 
therefore focus on the veteran's specific claim of 
entitlement to service connection on a secondary basis, as 
due to his service-connected shell fragment wound of the 
right thigh; and, in the alternative, that it was caused by 
exposure to ionizing radiation.  These two theories of 
entitlement will be addressed separately below.



Pertinent Law and Regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection-radiation exposure

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d) (2004).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2004).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv) (2004).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Analysis 

Secondary service connection

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the right knee.  An x-ray 
of the right knee taken in October 2002 shows the presence of 
degenerative arthritis.  A December 2002 VA examination also 
contains a diagnosis of mild degenerative arthritis.  The 
veteran has a service-connected shell fragment wound of the 
right thigh.  Accordingly, the first and second Wallin 
elements are satisfied.  

The question which must be answered by the Board is whether 
the veteran's right knee arthritis is proximately due to, or 
the result of, his service-connected right thigh disability.  
In that connection, there is only one medical nexus opinion 
of record.  In a December 2002 VA examination, the examiner 
was asked to state an opinion as to the likelihood of such a 
relationship.  He stated that "it is my opinion that [the] 
veteran's degenerative arthritis of the right knee is not 
likely due to his service-connected residual shrapnel wound 
of the right thigh.  The location of the scar and the size of 
it as well as any subjective com[p]laints are the factors 
which are against any relationship with [the] right knee 
arthritis."

The Board can identify no competent medical opinion that 
purports to relate the right knee arthritis to the veteran's 
shell fragment wound of the right thigh.  The veteran and his 
representative have clearly asserted such a relationship 
through numerous statements, including the March 2005 
informal hearing.  However, it is now well established that 
although he is competent to report on his symptoms, as a 
layperson without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu, 2 Vet. App. at 494-5.  
The same applies to his representative.

The veteran has pointed to private medical records from Dr. 
A.M. in support of his claim; however, these reports do not 
relate the veteran's right knee arthritis to the  shell 
fragment wound of the right thigh.  

For the reasons stated, the Board finds the opinion of the 
December 2002 examiner is persuasive.  The Board finds that 
the third Wallin element is therefore not met.

As one of the elements necessary to establish service 
connection as secondary to a service-connected disability has 
not been met, the preponderance of the evidence is against 
the claim on that theory of entitlement.  

Exposure to ionizing radiation

The veteran has in the alternative attributed his right knee 
arthritis to radiation exposure during the occupation of 
Japan immediately after the cessation of hostilities in 1945.

As noted above, a current disability exists.  The veteran is 
also deemed to have been exposed to radiation during the 
occupation of Japan.  See 38 C.F.R. § 3.309(d).  
Thus, Hickson elements (1) and (2) are met.

In general, service connection for a condition which is 
claimed to be attributable to ionizing radiation exposure 
during service may be established in one of three different 
ways.  The first two involve statutory presumptions contained 
in 38 C.F.R. §§ 3.309(d) and 3.311, respectively.  The third 
involves direct service connection per 38 C.F.R. § 3.303.  

First, there are several types of cancer that are 
presumptively service connected.  
38 U.S.C. A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, as set forth in Combee, 34 F.3d at 1043, direct 
service connection can be established by showing that the 
disease was incurred during or aggravated by service.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

With respect to the first method of entitlement, 38 C.F.R. 
§ 3.309(d) provides that, if the veteran is a "radiation-
exposed" veteran, and he or she subsequently develops one of 
the diseases listed in subsection (d)(2)(i-xv), service 
connection is warranted subject to the provisions of 38 
C.F.R. § 3.307.  However, arthritis is not among the diseases 
listed in subsection (d)(2)(i-xv), so this provision is not 
for application in the veteran's case.  

With respect to the second method of entitlement, a claimant 
must first establish that he or she suffers from a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)-(4) defines the term 
radiogenic disease.  Subsection (2) contains a list of 
diseases.  Again, arthritis is not among the diseases listed.  
Subsection (4) essentially indicates that even if the claimed 
disability is not one listed in subsection (2), it may 
nonetheless be considered a radiogenic disease if the 
claimant cites or submits competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
In this case, the veteran has neither cited nor submitted any 
evidence indicating that arthritis is a radiogenic disease.  

The provisions of 38 C.F.R. § 3.311(a)(1), relating to dose 
estimates, and the provisions of 38 C.F.R. § 3.311 (b)(1), 
(c), (e), relating to referral of claims to the Under 
Secretary for Benefits for consideration are not for 
application in this case, as the evidence does not establish 
that the veteran has a radiogenic disease.  

In short, because the veteran does not have either a disease 
specific to radiation exposed veterans or a radiogenic 
disease, the preponderance of the evidence is against the 
claim on the basis of the presumptive provisions.  

With respect to the third method of entitlement, the Board 
must determine, setting aside the presumptions associated 
with radiation exposure, whether the claimed disability is 
otherwise the result of active service.  In other words, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.  

Here, as noted above, the veteran does not in fact assert 
that he suffered right knee arthritis in service.  Moreover, 
the service medical records are silent as to an injury or 
disease of the right knee; arthritis was not diagnosed in 
service or within the one year presumptive period found in 
38 C.F.R. § 3.309(a).  Indeed, it does not appear that 
arthritis was medically identified for decades after the 
veteran left military service in May 1946.  That part of 
Hickson element (2) involving in-service disease, has not 
been met.  As noted above, in-service injury, namely 
radiation exposure, is presumed by regulation. 

With respect to element (3), medical nexus, the record 
contains no competent medical nexus evidence purporting to 
relate the veteran's right knee arthritis to his military 
service.  While the veteran asserts that his right knee 
arthritis resulted from exposure to radiation, his statements 
do not constitute competent medical evidence.  See Espiritu, 
2 Vet. App. at 494-5.  

The Board is of course aware of the Court's decision in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of any actual in-service right 
knee disease or injury. The issue boils down to the veteran's 
vague allegation that he was exposed to radiation which 
somehow caused right knee arthritis decades later.  The 
veteran has submitted no evidence which is in any way 
suggestive that his theory has any merit.  As discussed in 
the VCAA section above, the veteran has been provided the 
opportunity to present evidence pertaining to his claim, and 
he has not done so.

The Board believes that the provisions of 38 U.S.C.A. 
§ 5103A(a)(2) are applicable here.  That subsection provides 
as follows:  "The Secretary is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Moreover, 38 C.F.R. 
§ 3.159(c)(4) calls upon VA to provide a nexus opinion in 
cases in which the veteran has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309.  
Here, as explained above the veteran dies not have such 
disease or symptoms.    
In addition, the same regulation refers to the evidence of 
record indicating "that the claimed disability . . . may be 
associated with the established event, injury, or disease in 
service."  The evidence of record does no so indicate.

Here, in the absence of a even a hint of competent evidence 
that the veteran's right knee arthritis is somehow related to 
presumed radiation exposure related to his mere presence in 
occupied Japan six decades ago, the Board deems a remand for 
a medical nexus opinion to be a wild goose chase which would 
be wasteful of scarce VA medical resources.  See also 
38 C.F.R. § 3.159(d)(2) [VA will refrain from providing 
assistance in obtaining evidence when a claim is inherently 
incredible].     

Accordingly, element (3) has not been met, and the veteran's 
claim fails on that basis.  

In summary, for the reasons discussed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's right knee arthritis resulted from 
exposure to ionizing radiation, or that it is proximately due 
to or a result of the veteran's service-connected shell 
fragment wound of the right thigh.  The veteran's claim of 
entitlement to service connection for right knee arthritis is 
accordingly denied.

2.  Entitlement to service connection for glaucoma.

The veteran contends that he has a glaucoma which is due to 
exposure to ionizing radiation in service.  In a September 
2003 VA Form 21-4138, the veteran asserted that the most 
probable cause of his glaucoma was exposure to ionizing 
radiation.  

The pertinent law and regulations governing have been set out 
above and will not be repeated.

Analysis 

There is medical evidence of glaucoma, so Hickson element (1) 
has been satisfied.  

The veteran is presumed to have been exposed to radiation due 
to his presence in occupied Japan.  As discussed above, 
service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service, 
may be established in one of three different ways.  

With respect to the first method of entitlement, 38 C.F.R. 
§ 3.309(d) provides that, if the veteran is a "radiation-
exposed" veteran, and he or she subsequently develops one of 
the diseases listed in subsection (d)(2)(i-xv), service 
connection is warranted subject to the provisions of 38 
C.F.R. § 3.307.  As glaucoma is not among the diseases listed 
in subsection (d)(2)(i-xv), this provision is not for 
application in the veteran's case.  

With respect to the second method of entitlement, a claimant 
must first establish that he or she suffers from a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)-(4) defines the term 
radiogenic disease.  Subsection (2) contains a list of 
diseases.  Again, glaucoma is not among the diseases listed.  
Subsection (4) essentially indicates that even if the claimed 
disability is not one listed in subsection (2), it may 
nonetheless be considered a radiogenic disease if the 
claimant cites or submits competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
In this case, the veteran has neither cited nor submitted any 
evidence indicating that glaucoma is a radiogenic disease.  

As the veteran does not have either a disease specific to 
radiation exposed veterans or a radiogenic disease, the 
preponderance of the evidence is against the claim on the 
basis of the presumptive provisions.  

With respect to the third method of entitlement [direct 
service connection per Combee], the veteran does not assert 
that glaucoma was incurred in service or as a result of an 
in-service disease.  The service medical records in fact are 
silent as to glaucoma or any disease or injury of the eyes.  
Rather, the veteran contends that glaucoma resulted from his 
exposure to radiation.  As with the arthritis claim, the 
record contains no competent medical nexus evidence 
purporting to relate the veteran's glaucoma to his service, 
specifically presumed radiation exposure.  

In a September 2003 VA Form 21-4138, the veteran asserted 
that the most probable cause of his glaucoma was exposure to 
ionizing radiation.  However, he pointed to no competent 
medical evidence to support this assertion, and his 
statements are not considered competent as to the issue of 
medical nexus.  See Espiritu, 2 Vet. App. at 494-5.  

Accordingly, medical nexus is lacking, and the Board finds 
that service connection for glaucoma on a direct basis is not 
warranted.  

In connection with the first issue on appeal, the Board 
stated why it believes that a  remand for a medical nexus 
opinion is unwarranted when such based only on the veteran's 
unsubstantiated assertion of a relationship between radiation 
exposure and glaucoma.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(c)(4).  That discussion applies equally to 
this issue.

In summary, for the reasons discussed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's glaucoma resulted from exposure to 
ionizing radiation.  The veteran's claim of entitlement to 
service connection for glaucoma is accordingly denied.

3.  Entitlement to service connection for residuals of 
ionizing radiation exposure.

The veteran contends that his right knee arthritis and 
glaucoma resulted from exposure to ionizing radiation in 
service.  The Board has addressed those contentions above.  
The veteran does not contend that he suffered any other 
residuals of exposure to ionizing radiation.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Radiation exposure alone, without a finding of a 
current disability, cannot be service connected.

Because the veteran does not contend that he suffered 
additional residuals of exposure to ionizing radiation, the 
Board finds that the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  Therefore, the claim must be denied 
or the appeal terminated because of the absence of legal 
merit or lack of entitlement under the law.  Accordingly, the 
claim is denied.






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for arthritis of the right knee is denied.

Service connection for glaucoma is denied.

Service connection for residuals of ionizing radiation 
exposure is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


